DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.          Claims 10-12, 14, 16-19 are pending in this preliminary amendment to the claims.

Claim Rejections - 35 USC § 102
3.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.        Claims 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muratani, US Pub 2008/0219685.
            As to claims 17-18 [independent], Muratani teaches a control method comprising:
            during a registration process: 
            displaying, on a display unit [fig. 1, element 241; 0077], a print medium selection screen [figs. 4-6], and receiving a selection of a type of print medium [fig. 3, steps ST102-104 & figs. 4-6; 0086-0089  Muratani teaches that the user has selected the sheet size and type to register with the printer. The user has selected the icons corresponding to icons shown in figs. 4-6 for registering the sheet size and type. In the registration process, user has selected (i) to set sheet size to be changed in ST102, (ii) user pressed sheet size setting button and then in (iii) user sets sheet type to be changed in ST 104 in step by step process without skipping any prior step(s)]; and 
             after receiving the selection of the type of print medium [fig. 6-8; 0090], sequentially obtaining information corresponding to a plurality of printing setting items corresponding to the selected print medium to generate registration information, without obtaining information corresponding to printing setting items corresponding to a print medium other than the selected print medium [fig. 3, steps ST104-105, 107-109 & figs. 4-10; 0089-0090  Muratani teaches that the user has selected the icons corresponding to icons shown in figs. 4-6 for registering at least the sheet type. In the registration process, user has selected (i) to set sheet type to be changed in ST 104 and in next step ST 109, one of main processor 291 does not obtain further setting upon by not selecting the icons (see figs. 7, 9-10) and print setting options]. 

                                              Claim Rejections - 35 USC § 103
5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.        Claims 10-12, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Conlon et al. [hereafter Conlon], US Pub 2018/0063347 in view of Muratani, US Pub 2008/0219685.            
            As to claim 10 [independent], Conlon teaches a printer configured to select a plurality of types of print media, the printer comprising [figs. 3-6; fig. 8, steps 100-114; 0047-0056   Conlon teaches that the processor 224 causes memory 210 ([fig. 10, element 210; 0062]) to display the multiple pieces of registration information having print settings information which further includes at least type of sheet information (see fig. 8, steps 100, 114 & 0047, 0056) for user to select the multiple types of sheets, color and size]:
           a display unit [fig. 2, element 212; 0028] configured to display information [fig. 3; 0028, 0034  Conlon teaches that the display 212 provides information to user]; and
           a control unit [fig. 10, element 224; 0061] configured to store one or more pieces of registration information [fig. 8, steps 100-114; 0047-0056   Conlon teaches that the processor 224 causes memory 210 ([fig. 10, element 210; 0062]) to store/register the multiple pieces of registration information having print settings information which further includes at least type of sheet information (see fig. 8, steps 100, 114 & 0047, 0056)], each piece of the registration information including one set of a plurality of printing setting items used for printing [fig. 8, steps 100-114; 0047-0056   Conlon teaches that the processor 224 causes memory 210 ([fig. 10, element 210; 0062]) to store/register the multiple pieces of registration information having print settings information which further includes at least type of sheet information (see fig. 8, steps 100, 114 & 0047, 0056)], wherein the plurality of printing setting items includes a setting item regarding a type of a print medium [fig. 8, steps 100-114; 0047-0056   Conlon teaches that the processor 224 causes memory 210 ([fig. 10, element 210; 0062]) to store/register the multiple pieces of registration information having print settings information which further includes at least type of sheet information (see fig. 8, steps 100, 114 & 0047, 0056)],
              wherein control unit [fig. 10, element 224; 0061] configured to operate in:
              Conlon doesn’t teach a first mode in which the control unit causes the display unit to selectably display a plurality of icons, each representing one of a plurality of the pieces of registration information, and causes the printer to print only upon selection of one of the plurality of icons, and 
               a second mode in which the control unit causes the printer to print based on a predetermined one of the pieces of registration information that is associated with the second mode without requiring a selection of an icon representing said predetermined one of the pieces of registration information.
             Muratani teaches a first mode in which the control unit causes the display unit to selectably display a plurality of icons, each representing one of a plurality of the pieces of registration information, and causes the printer to print only upon selection of one of the plurality of icons [fig. 3, steps ST102-104 & figs. 4-6; 0086-0089  Muratani teaches that the user has selected the first mode corresponding to the indirect mode to select and registers the sheet type with the printer. The user has selected the icons corresponding to icons shown in figs. 4-6 for registering the sheet type. In the registration process, user has selected (i) to set sheet size to be changed in ST102, (ii) user pressed sheet size setting button and then in (iii) user sets sheet type to be changed in ST 104 in step by step process without skipping any prior step(s)], and 
               a second mode in which the control unit causes the printer to print based on a predetermined one of the pieces of registration information that is associated with the second mode without requiring a selection of an icon representing said predetermined one of the pieces of registration information [fig. 3, step ST104 & figs. 4-6; 0086-0089  Muratani teaches that the user has selected the second mode corresponding to the direct mode to select and registers the sheet type with the printer. The user has not selected an icon or any icon(s) corresponding to icon(s) as shown in fig. 5 and directly move to next step 104 from ST 102 as shown in fig. 6. In the registration process, user has selected (i) to set sheet type to be changed in ST 104 in step by step process with skipping prior steps ST102-103].
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Muratani teaching to have moveable guides attached to register sheet type of sheet placed in sheet feed apparatus via first and second setting mode to modify Conlon’s teaching to monitor mismatches of sheet size and type due to the amount of the movement of the moveable guides and to determine whether a set sheet in the sheet feed tray is within a range for executing  an image forming operation under appropriate image forming conditions corresponding to characteristics of a sheet with simple operation. The suggestion/motivation for doing so would have been benefitted to the user to correctly set sheets in the feeding tray to prevent mismatching problems in order to maintain satisfactory sheet feeding and a satisfactory recording quality, and to change sheet setting conditions according to a sheet.             As to claim 11 [dependent from claim 10], Conlon teaches wherein: each of the one or more pieces of registration information is associated with a different type of the print medium [figs. 3-4; 0034  Conlon teaches that the one or more registration information is associated with at least different types of sheets], and
             each type of the print medium has respective printing start position [figs. 7-8; 0057-0059  Conlon teaches that the printer displays icons of different types of sheets with respect to different print start positions], and 
            when the control unit operates in the first mode, the control unit matches a position of the print medium with the printing start position based on the setting item regarding the type of the print medium [figs. 7-8; 0057-0059  Conlon teaches that the printer displays icons different types of sheets with respect to different print start positions].

             As to claim 12 [dependent from claim 10], Conlon teaches an input unit [fig. 1, element 212; 0038] configured to receive a command from a user [figs. 3-4; 0034-0035  Conlon teaches that the display 212 receives the user’s command to execute image processing functions], 
             wherein the control unit is configured to, during a registration process [fig. 10, element 224; 0061]: 
            sequentially obtain information corresponding to the plurality of printing setting items from the input unit to generate the registration information [figs. 3-6; fig. 8, steps 100-114; 0047-0056   Conlon teaches that the processor 224 causes the display 212 to sequentially display the multiple pieces of registration information having print settings information which further includes at least type of sheet information (see fig. 8, steps 100, 114 & 0047, 0056) for user to select the multiple types of sheets, color and size], and 
           Muratani teaches omit obtaining information not corresponding to the setting item regarding the type of the print medium [fig. 3, steps ST104-106 & figs. 4-8; 0089-0090  Muratani teaches that the user has selected the icons corresponding to icons shown in figs. 4-6 for registering the sheet type. In the registration process, user has selected (i) to set sheet type to be changed in ST 104 and in next step ST 105, one of main processor 291 does not obtain further setting upon not selecting the icon (see fig. 7)]. 

              As to claim 16 [dependent from claim 10], Muratani teaches a sensor [fig. 2, elements 124a-b; 0072-0073] configured to detect a position of the print medium in a feed direction [figs. 3-4, 18-19; 0072-0073, 0085-0087  Muratani teaches that the sensors 124a-124b have detected the sheets and positions of the sheets placed in the sheet feed unit 120 in the sheet feed direction (see figs. 18-19)], 
wherein: the plurality of printing setting items includes a setting item indicating the detected position [figs. 3-4, 18-19; 0072-0073, 0085-0087  Muratani teaches that the sensors 124a-124b have detected the sheets and positions of the sheets placed in the sheet feed unit 120 in the sheet feed direction (see figs. 18-19), and the sheet sizes and types information have been pop up on display 241 to set the sheet size and type]. 
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Muratani teaching to have moveable guides attached to register sheet type of sheet placed in sheet feed apparatus via first and second setting mode to modify Conlon’s teaching to monitor mismatches of sheet size and type due to the amount of the movement of the moveable guides and to determine whether a set sheet in the sheet feed tray is within a range for executing  an image forming operation under appropriate image forming conditions corresponding to characteristics of a sheet with simple operation. The suggestion/motivation for doing so would have been benefitted to the user to correctly set sheets in the feeding tray to prevent mismatching problems in order to maintain satisfactory sheet feeding and a satisfactory recording quality, and to change sheet setting conditions according to a sheet.     
              As to claim 19 [dependent from claim 10], Muratani teaches wherein: when the control unit operations in the second mode, the control unit causes the printer to print based on said predetermined one of the pieces of registration information without displaying an icon corresponding to said predetermined one of the pieces of registration information medium [figs. 1-2, fig. 3, step ST104 & figs. 4-6; abstract, 0086-0089, 0099-0100  Muratani teaches that the user has selected the second mode corresponding to the direct mode to select and registers the sheet type with the printer. The user has not selected an icon or any icon(s) corresponding to icon(s) as shown in fig. 5 and directly move to next step 104 from ST 102 as shown in fig. 6. In the registration process, user has selected (i) to set sheet type to be changed in ST 104 in step by step process with skipping prior steps ST102-103. The image forming unit 102 prints image data based on at least type of sheet is registered with the printer].
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Muratani teaching to have moveable guides attached to register sheet type of sheet placed in sheet feed apparatus via first and second setting mode to modify Conlon’s teaching to monitor mismatches of sheet size and type due to the amount of the movement of the moveable guides and to determine whether a set sheet in the sheet feed tray is within a range for executing  an image forming operation under appropriate image forming conditions corresponding to characteristics of a sheet with simple operation. The suggestion/motivation for doing so would have been benefitted to the user to correctly set sheets in the feeding tray to prevent mismatching problems in order to maintain satisfactory sheet feeding and a satisfactory recording quality, and to change sheet setting conditions according to a sheet.    
7.        Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Conlon et al. [hereafter Conlon], US Pub 2018/0063347 in view of Muratani, US Pub 2008/0219685 and Gomes Da Costa et al. [hereafter Gomes], US Pub 2018/0312289.
            As to claim 14 [dependent from claim 10], Conlon and Muratani don’t teach wherein the plurality of printing setting items includes a setting item regarding a label waste prevention function, which is a function by which, when the type of the print medium is a label print medium, a label at a distal end portion of the label print medium is printed so as not to be wasted.
             Gomes teaches wherein the plurality of printing setting items includes an item regarding a label waste prevention function, which is a function by which, when the type of the print medium is a label print medium, a label at a distal end portion of the label print medium is printed so as not to be wasted [figs. 12, 30-31; abstract,  0012, 0060, 0102-106,  Gomes teaches wherein the printing settings having information of preventing label print sheet waste].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gomes teaching to prevent wasting printing label such that the plurality of printing setting items set and using a cutting apparatus regarding a label waste prevention function to modify Conlon and Muratani’s teaching to provide a cutting apparatus and a label material, and the first cut of the label material is implemented. The second cut of the label material is implemented. The cutter apparatus is provided with a housing, a carriage assembly, and a cutter assembly movably that is attached to the carriage assembly. The carriage assembly is provided with a screw shaft for moving the cutter assembly. The screw shaft is powered by a motor. The cutter assembly is provided with a cutting element. The suggestion/motivation for doing so would have been benefitted to maintain the cutting device and various components to reduce label and other waste in safe and efficient manner. The cutter wheel and depth controlling components are housed within cartridge assembly which is easily installed and removed without the use of external tools, so as to decrease overall downtime for cutting apparatus and result in cost savings for the operator. 
 
Response to Arguments
8.            Applicant’s arguments with respect to claims 10-12, 14, 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
9.        THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674